Citation Nr: 1618655	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-06 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1985 to January 1989 and again from January 2003 to September 2004, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a January 2016 videoconference hearing.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

This appeal is REMANDED to the AOJ.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Veteran seeks service connection for type II diabetes, which he claims is related to his military service.  The Veteran contends that he had high glucose in service and was later diagnosed by a private physician with having type II diabetes.

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA), and when the individual became disabled or died from an injury incurred or aggravated in line of duty during inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24) (2015); 38 C.F.R. § 3.6 (2015).  A claimant may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6(e). 

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

In addition, certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  However, this presumption does not apply where the claim is based on a period of ACDUTRA or INACDUTRA, but instead only applies if the claim is predicated on active duty service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The record reflects the Veteran had active service from January 1985 to January 1989 and again from January 2003 to September 2004.  The record also reflects the Veteran had additional service in the Army National Guard. 

Private treatment records show the Veteran was followed for hyperglycemia since the late 1990s, and a February 2013 private record reflects a current diagnosis of diabetes.  That 2013 record also notes an onset date of the diabetes to be in 2005, but does not otherwise indicate that onset date more precisely, nor the basis for mentioning that onset date.  Since this document suggests there may be other records which could show when diabetes was first diagnosed, an effort should be made to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the places at which he received medical care during the interval from his service discharge in September 2004 through February 2013, when a record shows he has diabetes type II.       With any necessary assistance from the Veteran attempt to obtain copies of the identified records.  In any event, request authorization from the Veteran to obtain copies of the records of the Veteran's treatment by Dr. Minesh Patel from September 2004 to February 2013, which records should then be sought.  

2.  After undertaking any additional development as may become indicated upon completion of the requested development, to include obtaining a medical opinion concerning the time of onset of the Veteran's diabetes, re-adjudicate the claim.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


